    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 1 of 12




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

KENDELL TYLER AND JAMES JACKSON                       * CIVIL ACTION NO. 2018-5364
                                                      *
VERSUS                                                * JUDGE SARAH S. VANCE
                                                      *
CURTIS RIOPELLE, EMPIRE EXPRESS, INC.*                  MAGISTRATE JUDGE KAREN
CHEROKEE INSURANCE COMPANY                            * WELLS ROBY
                                                      *
                                                      * JURY DEMAND
*******************************************************
           MEMORANDUM IN SUPPORT OF MOTION TO CONTINUE TRIAL

MAY IT PLEASE THE COURT:

       Defendants have thus far been unable to depose a Party-Plaintiff, James Jackson,

as he is currently confined in prison. See Rec. Docs. 21, 31. The Court very recently

granted Defendants’ “Second Ex Parte / Consent Motion for Leave to Take Deposition”

which includes a discovery deposition date of May 23, 2019. See Rec. Doc. 33. The date,

May 23, 2019, is a mere 40 days (and 28 working days) before the discovery and

deposition deadline in this suit, July 2, 2019, which would allow Defendants less than six

weeks in which to conduct additional, necessary discovery following the discovery

deposition of Plaintiff-Jackson. See Rec. Doc. 13. Accordingly, Defendants request a

continuance of the trial of this matter and all associated pre-trial deadlines.

                             I. FACTS AND BACKGROUND

       This suit stems from an automobile accident alleged to have occurred on or about

June 6, 2017. See Rec. Doc. 1. Plaintiffs, Kendell Tyler and James Jackson, allege that
    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 2 of 12



they were passengers in a vehicle operated by Ozreald Martin when that vehicle was in

an accident with a tractor-tractor trailer operated by Defendant, Curtis Riopelle, on

Interstate 10 in New Orleans, Louisiana. Id.

      Plaintiffs filed this suit on May 29, 2018. Id. Defendant, Curtis Riopelle, was served

with Plaintiffs’ lawsuit on or about August 31, 2018. See Rec. Doc. 6. Defendant,

Cherokee Insurance Company, was served on or about September 5, 2018. See Rec.

Doc. 5. Defendants, Empire Express, Inc., and Cherokee Insurance Company, entered

their initial appearances in this suit on September 15, 2018, and Mr. Riopelle on

September 21, 2018. See Rec. Docs. 4, 8.

      Defendant, Cherokee Insurance Company, propounded initial written discovery

requests to Plaintiffs on September 17, 2018. See Rec. Docs. 16-4, 16-5. When Plaintiffs’

discovery responses were not timely produced, and after the Parties exchanged the initial

disclosures required by FRCP Rule 26(a)(1), on November 8, 2018, Defendants’ counsel

forwarded correspondence to Plaintiffs’ counsel notifying him that his clients’ discovery

responses were overdue and scheduling a telephone discovery conference for Friday,

November 16, 2018, less than two months after the initial discovery was propounded.

See Rec. Doc. 16-6. This conference is required by FRCP Rule 37 prior to filing a

discovery motion. See Fed. R. Civ. P. 37(a)(1). At the telephone discovery conference,

Plaintiffs agreed to produce initial discovery responses by November 30, 2018. See Rec.

Doc. 16-7.

      On December 3, 2018, Defendant was forced to file a Motion to Compel Discovery

Responses. See Rec. Doc. 16. Plaintiffs then provided initial discovery responses on

December 5, 2018. See Rec. Doc. 18.



                                               2
    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 3 of 12



       Prior to the production of Plaintiffs’ initial discovery responses, on November 9,

2018, Defendants learned that Dr. Peter Liechty, M.D., reported that a C4-5, 5-6 anterior

cervical discectomy and fusion (ACDF) surgery was pending for Plaintiff, Kendell Tyler,

though it had not yet been scheduled. In an abundance of caution, Defendants scheduled

independent medical examinations (IMEs) for each Plaintiff, to take place on December

10, 2018. The appointments were coordinated with Plaintiffs’ counsel. However, on

December 10, 2018, Defendants were informed that neither Plaintiff attended the

scheduled IME. Defendants were forced to reschedule the IMEs for January 7, 2019.

       On January 15, 2019, in coordination with Plaintiffs’ counsel, Defendants noticed

the depositions of Plaintiffs, Kendell Tyler and James Jackson, to take place on March 7,

2019. However, on February 27, 2019, the Parties agreed to reschedule Plaintiffs’

depositions for April 2019.1 Importantly, even had Defendants wished to go forward with

the deposition of Plaintiff-Jackson as originally scheduled, they would have been unable

because a warrant was issued for Plaintiff-Jackson’s arrest on January 28, 20192, and

Plaintiff-Jackson appeared at Avoyelles Correctional Center (ACC) on February 12, 2019,

where he was held without bond. Plaintiff-Jackson did not identify any pending criminal

charges in his initial written discovery responses, and Defendants had no notice that

Plaintiff-Jackson’s arrest and detention were imminent. Apparently, Plaintiff-Jackson had

been arrested on April 26, 20183, released on bond on April 27, 20184, charged on June

20, 20185, re-arrested on December 11, 20186, released on bond on December 12,



1 The deposition of Plaintiff, Kendell Tyler, went forward on April 8, 2019.
2 See attached Exhibit “A,” Case Number 19-0318 Warrant.
3 See attached Exhibit “B,” Case Number 18-3821 Appearance Bond.
4 Id.
5 See attached Exhibit “C,” Case Number 18-3821 Bill of Information.
6 See attached Exhibit “D-1,” “D-2,” Case Number 19-0318 Appearance Bonds.


                                                  3
    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 4 of 12



20187, charged on January 15, 20198, then re-arrested in late January or early February

2019 for failing to appear in court and ordered held without bond.9

        On March 1, 2019, Defendants were first informed that Plaintiff-Jackson was

incarcerated. Defendants did not learn at which facility until April 9, 2019, when they were

informed Plaintiff-Jackson was being held at ACC. On April 12, 2019, Defendants sought

leave of court to depose Plaintiff-Jackson as required by FRCP Rule 30(a)(2)(B). See

Rec. Doc. 21. This Court granted Defendants’ Motion on April 17, 2019, and the

deposition was set to take place on May 8, 2019, a date coordinated with Plaintiffs’

counsel and prison officials. See Rec. Docs. 21, 23.

        However, when counsel arrived at ACC, Defendants learned, for the first time, that

Plaintiff-Jackson had been transferred to Plaquemines Parish Sheriff’s Office Detention

Center (PPSODC). See Rec. Doc. 31. Defendants were not informed of the transfer of

Plaintiff-Jackson prior to May 8, 2019 because ACC still held a different man named

“James Jackson,” and ACC produced this man for deposition. Id. Defendants have since

sought and obtained leave a second time to depose Plaintiff-Jackson. See Rec. Docs.

31, 33.

        The discovery and deposition deadline of July 2, 2019 and trial date of August 26,

2019 remain pending. See Rec. Doc. 13. Additionally, Plaintiff-Jackson’s criminal cases

remain pending before the 24th Judicial District Court for the Parish of Jefferson, State of

Louisiana, and Defendants have received no indication as to when Plaintiff-Jackson’s

criminal trial may proceed or when he will be released from custody.



7 Id.
8 See attached Exhibit “E,” Case Number 19-0318 Bill of Information.
9 See attached Exhibit “F,” Case Number 19-0318 Attachment.


                                                   4
    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 5 of 12



       For the sake of ease, Defendants provide this chart of activity to date:

              May 29, 2018……………………………………Complaint Filed
              August 31, 2018………………………..First Defendant Served
              September 15, 2018………...............Defendants First Appear
              September 17, 2018…....Initial Written Discovery Propounded
              November 8, 2018…….FRCP Rule 37 Conference Scheduled
              November 16, 2018………….FRCP Rule 37 Conference Held
              December 3, 2018……………………...Motion to Compel Filed
              December 5, 2018..Plaintiffs’ Discovery Responses Produced
              December 10, 2018………………………..Plaintiffs Miss IMEs
              January 7, 2019……………………….....Plaintiffs Attend IMEs
              January 15, 2019……………Plaintiffs’ Depositions Scheduled
              January 15, 2019………....Bill of Information Filed in 24th JDC
              January 25, 2019……Attachment Issued for Plaintiff-Jackson
              January 28, 2019………...Warrant Issued for Plaintiff-Jackson
              February 12, 2019…………...Plaintiff-Jackson Arrived at ACC
              February 27, 2019……….Plaintiffs’ Depositions Rescheduled
              March 1, 2019……..Defendants Learn Plaintiff is Incarcerated
              March 11, 2019……Plaintiff-Jackson Transferred to PPSODC
              April 9, 2019…………….Defendants Informed Plaintiff at ACC
              April 12, 2019………Motion for Leave to Depose Plaintiff Filed
              April 17, 2019…..Motion for Leave to Depose Plaintiff Granted
              May 8, 2019……………Deposition of Plaintiff-Jackson Failed
              May 8, 2019..Defendants Learn Plaintiff-Jackson at PPSODC
              May 13, 2019……....Motion for Leave to Depose Plaintiff Filed
              May 14, 2019…..Motion for Leave to Depose Plaintiff Granted
              May 23, 2019 (pending).....……Deposition of Plaintiff-Jackson
              July 2, 2019 (pending)………..Deposition/Discovery Deadline
              August 26, 2019 (pending……………………………..Jury Trial

       Defendants are entitled to a discovery deposition of Plaintiff-Jackson. See Fed. R.

Civ. P. 30(a). Because Plaintiff-Jackson is confined in prison, Defendants are required to

both coordinate with Department of Corrections officials and Plaintiffs’ counsel and obtain

leave of court for the deposition. See Fed. R. Civ. P. 30(a)(2)(B). Defendants had no

notice of Plaintiff-Jackson’s incarceration until March 1, 2019 or actual location until May

8, 2019. Defendants have diligently pursued discovery in this suit, including Plaintiff-

Jackson’s discovery deposition, but the proximity of the discovery and deposition deadline

and trial date to the proposed discovery deposition of a Party-Plaintiff requires a

                                             5
    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 6 of 12



continuance of trial and all associated deadlines so that Defendants can adequately

pursue additional, necessary discovery following Plaintiff-Jackson’s deposition.

Defendants will be unduly prejudiced if forced to adhere to the current discovery and

deposition deadline and trial date, and Plaintiff-Jackson should not be rewarded because

he was arrested, failed to appear in court, and is now being held without bond..

                                II. LAW AND ARGUMENT

       The Court held a Preliminary Conference on October 25, 2018. See Rec. Doc. 13.

At the conference, the Court scheduled the trial of this matter to begin on August 26,

2019. Id. The Court also issued a discovery and deposition deadline of July 2, 2019. Id.

Defendants now request a continuance of that trial date and all associated deadlines so

that they might depose a Party-Plaintiff, James Jackson, and pursue additional discovery.

       A schedule may be modified only for good cause and with the judge's consent.

Fed. R. Civ. P. 16(b)(4); see also Rec. Doc. 13. Whether to grant or deny a continuance

is within the sound discretion of the trial court. Equip. Leasing, LLC v. Three Deuces, Inc.,

2011 WL 1326931, at *2 (E.D. La. 2011) (citing United States v. Alix, 86 F.3d 429, 434

(5th Cir. 1996)). In deciding whether to grant a continuance, the Court's “judgment range

is exceedingly wide,” for it “must consider not only the facts of the particular case but also

all of the demands on counsel's time and the court's.” Eqiup. Leasing, LLC at *2 (citing

Streber v. Hunter, 221 F.3d 701, 736 (5th Cir .2000)). Guiding this discretion is a four-

factor test: (1) the explanation for the failure to have prepared the desired testimony on

time; (2) the importance of the testimony; (3) potential prejudice in allowing the testimony;

and (4) the availability of a continuance to cure such prejudice. Mosely v. Ins. Corp. of

Hanover, 2002 WL 246449, at *1 (E.D. La. 2002) (quoting Geiserman v. MacDonald, 893



                                              6
     Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 7 of 12



F.2d 787, 791 (5th Cir.1990)); see also, Morin v. Chevron U.S.A., Inc., 2012 WL 255766,

at *1-2 (E.D. La. 2012).10

        In the instant suit, Defendants have been unable to take the discovery deposition

of Plaintiff, James Jackson, despite diligent efforts. Defendants propounded initial written

discovery shortly after their initial appearance and were forced to file a Motion to Compel

Discovery Responses. See Rec. Doc. 16. Following receipt of Plaintiffs’ discovery

responses, Defendants scheduled and then re-scheduled IMEs for each Plaintiff. Plaintiff-

Jackson was then detained in late January or early February 2019, and he has remained

incarcerated since that time. Defendants only learned of Plaintiff-Jackson’s current

location on May 8, 2019, when Defendants attempted to depose Plaintiff-Jackson as

allowed by leave of this Court.

        Defendants anticipate a great deal of additional discovery will be made apparent

and necessary following Plaintiff-Jackson’s discovery deposition, and Plaintiff-Jackson’s

discovery deposition is vital to this case. Plaintiff-Jackson’s initial written discovery

responses were sparse concerning prior accidents and injuries, criminal history, actual

residence addresses, facts surrounding the subject accident, Plaintiff-Jackson’s current

alleged injuries and the purported effects thereof, Plaintiff-Jackson’s employment and

educational histories, claims history, and insurance coverages. See attached Exhibit “G,”

Plaintiff Jackson’s Responses to Defendants Interrogatories and Requests for Production

of Documents. For example, Plaintiff-Jackson disclosed only convictions for cocaine

possession in 2009, possession of a firearm in 2011, and possession of a firearm in 2012.


10 The Geiserman court reviewed a trial court decision to preclude expert witness testimony when Plaintiff
failed to adhere to scheduling order deadlines and local rules. In upholding the district court’s refusal to
allow the expert testimony, the court used the aforementioned factors to examine the trial court's exercise
of discretion in excluding evidence that was not properly designated.

                                                     7
     Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 8 of 12



Id. Plaintiff-Jackson disclosed “minor” automobile accidents in 2017 in Metairie and on

Tchoupitoulas Street. Id. However, on information and belief, one of these accidents

occurred on October 28, 2017, just more than four months after accident sued upon.11

Defendants have no knowledge of the effects of this and other accidents on Plaintiff-

Jackson’s health or possible claims derived therefrom, if any. Defendants anticipate

learning a great deal more at Plaintiff-Jackson’s discovery deposition.

        Defendants expect to explore each of these areas, among others, at the discovery

deposition of Plaintiff-Jackson, should it proceed on May 23, 2019. Plaintiff-Jackson’s

testimony, in turn, will very likely result in additional health care providers, insurers,

employers, Louisiana Sherriff’s Offices, and courts from which to request records.

Plaintiff-Jackson’s deposition testimony and the records, in turn, will identify additional

individuals whose deposition testimony may be vital to this case. However, Defendants

will have only 40 days, and 28 working days, in which to pursue these additional records

and depositions. See Rec. Doc. 13.12 Simply put, at this stage, it is impossible to know

what additional discovery may become known to Defendants at the discovery deposition

of Plaintiff-Jackson, but the time between the scheduled discovery deposition and the

discovery and deposition deadline and trial date in this suit will preclude vital discovery

and prejudice Defendants to the benefit of Plaintiff-Jackson, who has gotten arrested,

missed court, and been ordered held without bond.

        There will be no prejudice to Plaintiffs by granting a continuance, as Plaintiff-

Jackson is currently incarcerated awaiting trial, and the Parties have no indication as to


11 See attached Exhibit “H,” State of Louisiana Uniform Motor Vehicle Traffic Crash Report #171028A023.
12Defendants also note that FRCP Rule 45(d)(2)(B) requires that Defendants give persons 14 days in which
to object to subpoenas for records, further eating into their time to conduct additional discovery. See Fed.
R. Civ. P. 45(d)(2)(B).

                                                     8
    Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 9 of 12



when he might be released, possibly after the trial date in this matter. Finally, a

continuance would not encourage future dilatory behavior, nor would it detrimentally

impact enforcement of local rules or court imposed scheduling orders. Mosely, 2002 WL

246449, at *2 (E.D. La. 2002). In fact, a continuance would cure any prejudice suffered

by Defendants and caused by Plaintiff-Jackson’s arrest and detention for missing a court

date by allowing Defendants additional time to conduct discovery following the discovery

deposition of Plaintiff-Jackson.

       In Konrick v. Exxon Mobile Corp., 2015 WL 13532722 (E.D. La. 2015), this Court

found that a continuance was warranted to allow the parties the opportunity to complete

depositions of experts. The Court noted that expert testimony was required to establish

causation in that toxic tort case, and the Court found that failure to grant the requested

continuance would unduly prejudice plaintiff's ability to prosecute her case. Konrick at *1.

Defendants are in a similar position, in that, the failure to grant a continuance in this case

will prejudice their ability to defend this case.

       This Court also granted a continuance in Jones v. Phil Guilbeau Offshore, Inc.,

2014 WL 4186784 (E.D. La. 2014). In that case, defendant argued that because plaintiff

would not reach maximum medical improvement (MMI) until after trial, defendant was

unable to engage experts to counter the testimony of plaintiff's treating physician. Jones

at *1. The motion to continue was contested by plaintiff, on the basis that the treating

physician expected plaintiff to reach MMI one week before trial. Id. The Court found that

allowing the trial to continue on the scheduled date would prejudice the defendant's ability

to proffer countervailing expert testimony and may require the jury to speculate as to

plaintiff's future damages and/or medical expenses. Id. (citing Simmons v. Blake



                                               9
   Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 10 of 12



Workover & Drilling Co., 2003 WL 21500546, at *2 (E.D. La. 2003) (“As a result of

Plaintiff's medical uncertainty, the Court ... hereby GRANTS the Plaintiff's Motion to

Continue.”). Ultimately, this Court concluded that the plaintiff's medical uncertainty

constituted good cause to justify the continuance of trial. Jones at *1. In the instant suit,

forcing adherence to a July 2, 2019 discovery and deposition deadline and August 26,

2019 trial date, when, through no fault of their own, Defendants will only have performed

the discovery deposition of Plaintiff-Jackson on May 23, 2019, will significantly prejudice

Defendants. Defendants will be unable to develop evidence or testimony in furtherance

of their defenses, unable to obtain timely document production, and unable to coordinate

additional defensive depositions.

       In Mosely, 2002 WL 246449 (E.D. La. 2002), plaintiff sought a continuance on the

grounds that only seven and one-half months had elapsed between the accident and the

time suit was filed, and plaintiff had not had adequate time to diagnose and treat his

injuries. Mosely, 2002 WL 246449, at *2 (E.D. La. 2002). Additionally, plaintiff’s physician

was considering surgery and scheduled an MRI for eleven days after the trial date.

Because of the medical uncertainty, plaintiff argued that he was unable to present

testimony concerning his future loss of earning capacity. Id. In granting plaintiff’s motion

to continue, the court noted that “fully developed medical and lost earnings testimony

obviously is crucial to plaintiffs' case.” Id. Similarly, in the instant suit, Defendants must

be afforded an opportunity to depose a Party-Plaintiff regarding his personal injury claims

and allowed some time to conduct additional discovery following the deposition.

Accordingly, Defendants request for continuance of the trial date should be granted so

that Defendants can adequately prepare their defenses.



                                             10
   Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 11 of 12



       In Morin v. Chevron U.S.A., Inc., 2012 WL 255766 (E.D. La. 2012), defendant-

Chevron sought a trial continuance. Both parties alleged a long list of discovery violations.

Chevron asserted that plaintiffs' failure to meet discovery obligations resulted in unfair

prejudice to Chevron in preparing its defense, given that the deadline for witness and

expert reports expired before all information was obtained and that the discovery deadline

was one month away and trial a mere two months away. After evaluating the four factors

above, the court found that a brief continuance was necessitated by the delays in

complying with discovery obligations by both plaintiffs and defendant-Chevron and the

parties' inabilities to complete discovery within the original time frame. Morin v. Chevron

U.S.A., Inc., 2012 WL 255766, at *2 (E.D. La. Jan. 24, 2012). Defendants are similarly

situated here, where they received first notice of Plaintiff-Jackson’s incarceration on

March 1, 2019, and actual location on May 8, 2019, despite coordinating deposition dates

with Plaintiffs’ counsel and prison officials.

       In short, Defendants contend that a continuance of the trial of this matter is

necessary to cure the undue prejudice they currently face in attempting to defend this

case following a very tardy discovery deposition of a Party-Plaintiff which may significantly

alter the value of Plaintiff-Jackson’s and Plaintiff-Tyler’s provable claims and will almost

certainly lead to additional discovery.

                                      III. CONCLUSION

       Defendants seek to continue the trial and all associate pre-trial deadlines in this

case. Defendants have diligently pursued both the written discovery responses of Plaintiff,

James Jackson, and then the discovery deposition of Plaintiff-Jackson. Upon learning

that Plaintiff-Jackson was incarcerated and where, Defendants timely sought leave of



                                                 11
      Case 2:18-cv-05364-SSV-KWR Document 34-2 Filed 05/15/19 Page 12 of 12



court to depose Plaintiff-Jackson. However, the holding facility mistakenly produced the

wrong “James Jackson” for deposition, and Defendants only then learned that Plaintiff-

Jackson had been transferred to a different facility. Defendants again sought and

obtained leave of court to depose Plaintiff-Jackson, as they are required to do by the

Federal Rules of Civil Procedure. Defendants should not be forced to suffer and have

their defenses prejudiced because Plaintiff-Jackson was arrested, failed to appear in

court, and is now being held without bond. A continuance of the trial date and all pre-trial

deadlines in this suit would cure such prejudice.

                                                                 Respectfully submitted:

                                                                 Mouledoux, Bland, Legrand and Brackett, LLC

                                                                 /s/ Eric Winder Sella
                                                                 ___________________________________
                                                                 GERARD J. DRAGNA, #23042
                                                                 C. MICHAEL PARKS, #19727
                                                                 ERIC WINDER SELLA, #33474
                                                                 701 Poydras Street, Suite 4250
                                                                 New Orleans, Louisiana 70139
                                                                 Tel: (504) 595-3000; Fax: (504) 522-2121
                                                                 Email: gdragna@mblb.com
                                                                 Email: mparks@mblb.com
                                                                 Email: esella@mblb.com

                                                                 Attorneys for Curtis Riopelle, Empire Express,
                                                                 Inc., and Cherokee Insurance Company

                                                         CERTIFICATE OF SERVICE

               I hereby certify that the foregoing pleading has been delivered to all counsel
of record, either through the CM/ECF system, depositing a copy of same in the United
States mail, first class postage prepaid, by hand delivery or by facsimile transmission, this
15th day of May, 2019, at their last known address of record.

                                                                 /s/ Eric Winder Sella

                                                                 ERIC WINDER SELLA
h:\1199\15214 - reeves\pleadings\mtn2continue trial - memo in support.docx



                                                                             12
